Citation Nr: 0832893	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
ulcerative colitis.

2.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for ulcerative colitis.


FINDINGS OF FACT

1.  The claim for service connection for ulcerative colitis 
was previously denied in a March 1996 rating decision.  The 
RO declined to reopen the claim in July 1996.  The veteran 
was notified of those decisions, but did not perfect an 
appeal of either.

2.  The evidence received since the last final denial in July 
1996 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

3.  The veteran's ulcerative colitis first manifested during 
his active service.


CONCLUSIONS OF LAW

1.  The March and July 1996 rating decisions that 
respectively denied and declined to reopen the previously 
denied claim for service connection for ulcerative colitis 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for ulcerative colitis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).
3.  Ulcerative colitis was incurred during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for ulcerative colitis in a March 1996 rating 
decision, and in a July 1996 rating decision declined to 
reopen the claim.  At the time of the initial denial in March 
1996, the RO found that there was no evidence demonstrating 
that the veteran's currently diagnosed ulcerative colitis 
first manifested in service, or was otherwise related to his 
active service, and the claim was denied.  Subsequently, the 
RO declined to reopen the claim, because the veteran had not 
submitted evidence relating the ulcerative colitis to 
service.

Although in the June 2003 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the March and July 1996 
decisions became final because the veteran did not file a 
timely appeal from either.

The claim for service connection for ulcerative colitis may 
be reopened if new and material evidence is received.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed 
this application to reopen his claim in February 2003.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in July 1996 consisted of the veteran's available 
service treatment records, the veteran's post-service 
treatment records, and his own statements.  The RO found that 
there was no evidence that the veteran's ulcerative colitis 
was related to his service.  Accordingly, the RO declined to 
reopen the claim.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in July 1996 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.  

Newly received evidence includes a December 2004 opinion in 
which the veteran's private treating physician opined that 
his ulcerative colitis most likely had its clinical onset 
during his active service.  The Board finds that this opinion 
is evidence that is both new and material, as it demonstrates 
a potential nexus to his service.  The opinion is presumed 
credible for the purpose of determining whether to reopen the 
claim.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.  New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for ulcerative colitis is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  However, ulcerative colitis is not a 
disability for which service connection may be granted on a 
presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran contends that he developed gastrointestinal 
problems in service that were first diagnosed as ulcerative 
colitis after his separation from service.  He states that he 
received treatment for symptoms associated with ulcerative 
colitis while stationed in Korea.

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
presumed to have been destroyed in a fire in 1973.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Because no service medical records were available, VA 
requested morning reports in effort to see whether those 
records corroborated the veteran's contentions.

Available morning reports show that on December 8, 1952; 
December 11, 1952; and from December 15 through December 17, 
1952, the veteran was ordered to stay in quarters as a result 
of being ill.  The exact nature of the veteran's illness is 
not clear from the morning reports.  There are no other 
available service records.

In support of the veteran's claim, the veteran's spouse 
submitted a statement in which she recollected the veteran 
having written her letters while he was stationed in Korea, 
in which he described the gastrointestinal difficulties he 
was experiencing, including diarrhea, cramps, and passing 
blood.  She stated that she and the veteran's mother went to 
the family physician to request medication to send to the 
veteran.  She had sent the veteran the medication, but it did 
little to alleviate his complaints.

The veteran asserts that shortly after his separation from 
service he received treatment from the same physician who had 
given his wife medication to send to him in Korea.  While the 
records associated with such treatment are no longer 
available, the veteran submitted a September 1954 Army 
Reserve Qualification and Availability Questionnaire in 
support of his assertion that he received medical treatment 
for his gastrointestinal problems shortly after his 
separation from service.  With regard to his availability for 
Reserve service, the veteran noted that he was currently 
under medical care for what was thought to be colitis.  He 
stated that he had lost 35 pounds in the last two and one-
half months, and was currently taking medication and was on a 
strict diet.  If no improvement was shown soon, more tests 
would have to be run, and hospitalization might be required.  

While there are no corroborating records, the veteran has 
reported that as a result of that statement, he was not 
accepted for service in the Reserves.

The first clinical evidence of a diagnosis of colitis of 
record is dated in December 1994.  Records at that time note 
that the veteran had a prior history of ulcerative colitis.  
Records dated in March 1999 show that the veteran reportedly 
underwent an ileostomy in 1962.

In December 2004, the veteran's private treating physician 
submitted an opinion in support of the veteran's claim.  The 
physician noted that he had been asked to render a medical 
opinion as to whether the veteran's ulcerative colitis, his 
resultant ileostomy, and subsequent diabetes were related to 
his service.  In rendering the opinion, the physician 
reviewed the September 1954 Army Reserve Qualification and 
Availability Questionnaire, and a January 2000 report of VA 
examination which detailed the history of the veteran's 
ulcerative colitis but provided no opinion regarding the 
etiology of the condition.  Based upon a history provided by 
the veteran, the veteran developed diarrhea while stationed 
in Korea during the Korean War.  Service records associated 
with treatment for that condition were not available.  
However, following service it was clear that the veteran was 
diagnosed with ulcerative colitis that was uncontrollable 
despite treatment with corticosteroids, and the veteran 
eventually required surgical colectomy.  The veteran also 
subsequently developed insulin-dependent diabetes mellitus 
that was thought to be secondary to long term high-dose 
corticosteroid therapy.  Clinical records demonstrating that 
had been lost.

Given the veteran's credible report of having developed 
diarrhea in service, and the September 1954 Army Reserve 
Qualification and Availability Questionnaire demonstrating 
that he was seriously ill with colitis, the physician felt 
that the logical deduction, unless one could prove with 
documentation that those were two separate and distinct 
illnesses, was that the veteran developed ulcerative colitis 
while in Korea and that his subsequent illness, surgery, and 
the complication of diabetes, were all service-related 
disabilities.  An added factor weighing towards that finding 
was that with most patients, a disease like ulcerative 
colitis was often mistreated for several years before 
arriving at the proper diagnosis of ulcerative colitis.

The veteran is competent to report the incurrence of 
gastrointestinal trouble during service, and his testimony in 
this regard is credible.  Additionally, he has submitted 
evidence demonstrating treatment for symptoms compatible with 
ulcerative colitis dated approximately one year after his 
separation from service, and he and his wife have provided 
credible testimony regarding the continuity of his 
symptomatology.  The veteran has also submitted a probative 
opinion from his private physician finding that his current 
disability more likely than not first manifested during 
service.  

Given those factors, and the fact that there is no probative 
evidence to the contrary, the Board finds, giving the veteran 
the benefit of the doubt, that service connection for 
ulcerative colitis is warranted.  The evidence tends to show 
that the veteran incurred ulcerative colitis during his 
service, and service connection is therefore warranted.  38 
U.S.C.A. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for ulcerative colitis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


